Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed an unobvious improvement over the prior art found in Chinese Patent Publication, CN 21092065731U (provided in the IDS) and journal article (NPL), An Easy-to-Implement Toolkit to Create Versatile and High-Performance Hasel Actuators for Untethered Soft Robots . The prior art discloses an artificial muscle stack comprising: a plurality of artificial muscle layers, wherein each artificial muscle layer comprises one or more artificial muscles, the one or more artificial muscles comprising; a housing; a dielectric fluid housed within the housing; and an electrode pair comprising a first electrode and a second electrode positioned in the electrode region of the housing.
The prior art fails to disclose wherein: the first electrode and the second electrode each comprise two or more tab portions and two or more bridge portions; each of the two or more bridge portions interconnects adjacent tab portions; and at least one of the first electrode and the second electrode comprises a central opening positioned between the two or more tab portions and encircling the expandable fluid region; and wherein the plurality of artificial muscle layers are arranged such that the expandable fluid region of the one or more artificial muscles of each artificial muscle layer overlaps at least one tab portion of one or more artificial muscles of an adjacent artificial muscle layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745    

/THOMAS E LAZO/Primary Examiner, Art Unit 3745